                        UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW JERSEY
_________________________________________
DANIEL AZCONA,                            :
                                          :
            Plaintiff,                    :   Civ. No. 18-5108 (FLW) (LHG)
                                          :
      v.                                  :
                                          :
P.O. ALEX FLORES et al.,                  :   MEMORANDUM AND ORDER
                                          :
            Defendants.                   :
_________________________________________ :


       The Court previously administratively terminated this action as Plaintiff’s Complaint

failed to include a complete application to proceed in forma pauperis. (ECF Nos. 2 & 3.)

Plaintiff has now submitted a complete in forma pauperis application. (ECF No. 10.) Leave to

proceed in this Court without prepayment of fees is authorized. See 28 U.S.C. § 1915.

       Nevertheless, mail sent to the address Plaintiff has provided the Court, at the Middlesex

County Adult Correctional Center, in New Brunswick, New Jersey, has been returned as

undeliverable. (See ECF Nos. 15 & 16.) Plaintiff has not provided the Court with his new

address in compliance with Local Civil Rule 10.1. Because of Plaintiff’s failure to update his

address under Rule 10.1, the Court will administratively terminate this action, but will permit

Plaintiff 30 days to update his contact information. If Plaintiff timely does so, the Court will

reopen the matter for further proceedings and/or disposition.

       Therefore, IT IS, on this 17th day of October 2018,

       ORDERED that Plaintiff's application to proceed in forma pauperis, (ECF No. 10), is

GRANTED; and it is further

       ORDERED that the Clerk shall reopen this case; and it is further

       ORDERED that the Complaint shall be filed; and it is further
          ORDERED that SUMMONS SHALL NOT ISSUE at this time, as the Court has not yet

completed its sua sponte screening; and it is further

          ORDERED that the time to serve process under Federal Rule of Civil Procedure 4(m) is

hereby extended to ninety (90) days after the Court permits the Complaint to proceed; and it is

further

          ORDERED that, as per 28 U.S.C. § 1915(b) and for purposes of account deduction only,

the Clerk of the Court shall serve a copy of this order by regular U.S. mail upon the warden of

the Middlesex County Adult Correctional Center and the Attorney General of the State of New

Jersey; and it is further

          ORDERED that Plaintiff is assessed a filing fee of $350.00 and shall pay the entire filing

fee in the manner set forth in this order pursuant to 28 U.S.C. § 1915(b)(1) and (2), regardless of

the outcome of the litigation, meaning that, if the Court dismisses the case upon sua sponte

screening or Plaintiff’s case is otherwise administratively terminated or closed, § 1915 does not

suspend installment payments of the filing fee or permit refund to the prisoner of the filing fee,

or any part of it, that has already been paid; and it is further

          ORDERED that, under Bruce v. Samuels, 136 S. Ct. 627, 632 (2016), if Plaintiff owes

fees for more than one court case, whether to a district or appellate court, under the Prison

Litigation Reform Act (PLRA) provision governing the mandatory recoupment of filing fees,

Plaintiff’s monthly income is subject to a simultaneous, cumulative 20% deduction for each case

a court has mandated a deduction under the PLRA, i.e., Plaintiff would be subject to a 40%

deduction if there are two such cases, a 60% deduction if there are three such cases, etc., until all

fees have been paid in full; and it is further




                                                   2
          ORDERED that, under 28 U.S.C. § 1915(b)(2), in each month that the amount in

Plaintiff’s account exceeds $10.00, the agency having custody of Plaintiff shall assess, deduct

from Plaintiff’s account, and forward to the Clerk of the Court payment equal to 20% of the

preceding month’s income credited to Plaintiff’s account, in accordance with Bruce, until the

$350.00 filing fee is paid. Each payment shall reference the civil docket numbers of the actions

to which the payment should be credited; and it is further

          ORDERED that the Clerk shall administratively terminate this action because it appears

Plaintiff has relocated and has not updated his contact information in compliance with Local

Civil Rule 10.1; and it is further

          ORDERED that if Plaintiff updates his contact information within 30 days of the date of

this Order, the Court will reopen the matter for further proceedings and/or disposition; and it is

further

          ORDERED that the Clerk of the Court shall send, by regular U.S. mail, a copy of this

Order to Plaintiff at the address on file.



                                                                     /s/ Freda L. Wolfson
                                                                     Freda L. Wolfson
                                                                     United States District Judge




                                                  3
